Opinion of the Court by
Judge Williams:
G. C. Koberts, Samuel A. Green, et al, appellants, being creditors of William Koberts, and he being in failing circumstances, obtained judgment and had execution levied on a certain house and lot in Owenton, and became the purchaser and got the sheriff’s deed therefor.
Previously, however, William Roberts had conveyed said house *240and- lot to his son, Gr. O. Roberts, and son-in-law, S. A. Green, for the recited consideration of $1,450, and they had possession of it.
Lindseys, for appellants.
Craddock, for appellees.
Teny, etc., brought this suit to recover said house and lot, which G. O. Roberts and 8. A. Green resist.
The sole question is as to whether the conveyance by William Roberts to his son and son-in-law was fraudulent or for a valuable consideration.
Family arrangements made by a 'failing debtor are always regarded with great suspicion by the law and its courts, yet when these are founded on a valuable consideration like such contracts made with other persons, are to be upheld.
It may be more difficult for kindred to show a bona fide transaction than other persons, because of this suspicion and jealousy of the law, yet, when it is shown, it must be governed by the same rules.
The evidence establishes that G. O. Roberts and S. A. Green were the securities for the old man in a certain debt for $1,450, and that they agreed to and did pay said debt as the consideration for this conveyance, and that Green had rented out the house and collected the rents since said conveyance.
We think the evidence justified the finding of the jury and the court correctly overruled the motion for a new trial, hence - the judgment is affirmed.